Case 2:20-cv-00178-PA-GJS Document 62 Filed 04/12/21 Page 1 of 1 Page ID #:1009


 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   DOUGLAS CHARLES OKUN,                        CV 20-00178 PA (GJSx)
11                Plaintiff,                      JUDGMENT
12          v.
13   COUNTY OF SAN LUIS OBISPO, et
     al.,
14
                  Defendant.
15
16
17         Pursuant to the Court’s April 12, 2021 Minute Order dismissing this action for lack of
18   prosecution and failure to comply with the Court’s Order,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21
22   DATED: April 12, 2021                            _________________________________
                                                                 Percy Anderson
23                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
